Citation Nr: 1444587	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-23 887	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2014, the Veteran withdrew his request for a hearing in writing.  A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  As such, the Board will therefore proceed to adjudicate his appeal.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

In August 2014 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative,  that he wished to withdraw his appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to a rating in excess of 70 percent for service-connected PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written request to withdraw the appeal, through his authorized representative, with regard to an increased rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 70 percent for service-connected PTSD is dismissed.



		
MATTHEW D. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


